                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MANKENGO VERNON MWALUMBA,§
             PETITIONER,  §
                          §
V.                        § CIVIL CASE NO. 3:18-CV-2956-K
                          §
UNITED STATES OF AMERICA, §
             RESPONDENT.  §




           ORDER ACCEPTING FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Petitioner filed Objections (Doc. No. 17) and a Notice

of Appeal, which appears to be further objections, and the Court has made a de novo

review of those portions of the proposed findings and recommendation to which

objection was made. The objections are OVERRULED, and the Court ACCEPTS

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         IT IS THEREFORE ORDERED that the petition for writ of error coram nobis is

DENIED.

         The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions, and Recommendation. See Baugh v. Taylor,
117 F.3d 197, 202 and n.21 (5th Cir. 1997).              Based on the Findings and

Recommendation, the Court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983) Federal Rule of Appellate Procedure 4(a) governs the

time to appeal an order. A timely notice of appeal must be filed even if the court

certifies an appeal as not taken in good faith..    In the event of an appeal, Plaintiff

may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      If petitioner files a notice of appeal, petitioner must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis.


      SO ORDERED.

      Signed July 9th, 2019.



                                                ___________________________________
                                                ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE
